Action for separation on the ground of abandonment. Order denying motion of defendant, appearing specially, for judgment dismissing the complaint in its entirety, or, in the alternative, for judgment dismissing so much thereof as prays for a personal money judgment for alimony and counsel fees, unanimously affirmed, with twenty dollars costs and disbursements, with leave to the defendant *583to answer within twenty days after service of order upon payment of said costs. No opinion. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glen-non, JJ.